Citation Nr: 0214132	
Decision Date: 10/10/02    Archive Date: 10/17/02

DOCKET NO.  94-38 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for rheumatic heart disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from March 1944 to October 
1944.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  

The veteran provided testimony at personal hearings held 
before the RO in May 1993 and December 1998, as well as 
before the undersigned Board Member in February 2000.  
Transcripts of all of these hearings are of record.  

The case was previously before the Board in March 2000, when 
it was remanded for further development.  The requested 
development has been completed.  The Board now proceeds with 
its review of the appeal.  

The March 2000 Board Remand asked the RO to consider 
entitlement to a total disability rating, for compensation, 
based on individual unemployability (TDIU).  The RO denied 
the TDIU claim in the May 2002 rating decision.  A notice of 
disagreement with that decision is not of record.  Absent a 
notice of disagreement, a statement of the case and a 
substantive appeal, the Board does not have jurisdiction.  
Bernard v. Brown, 4 Vet. App. 384 (1994); Hazan v. Gober, 
10 Vet. App. 511 (1997).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The service-connected heart disease results in mild 
mitral regurgitation, mild tricuspid regurgitation, a trace 
of aortic insufficiency, and mild aortic sclerosis, which, in 
competent medical opinion should not produce symptoms.  

3.  The service-connected heart disease does not result in 
the heart being definitely enlarged; severe dyspnea on 
exertion, elevation of systolic blood pressure, or such 
arrhythmias as paroxysmal auricular fibrillation or flutter 
or paroxysmal tachycardia.  It does not preclude more than 
light manual labor.  It does not result in definite 
enlargement of the heart; dyspnea on slight exertion, rales, 
pretibial pitting at the end of the day, or other definite 
signs of beginning congestive failure; or preclude more than 
sedentary labor.  

4.  The service-connected heart disease does not cause a 
workload less than 5 METs to result in dyspnea, fatigue, 
angina, dizziness, or syncope.   The service-connected heart 
disease does not result in left ventricular dysfunction with 
an ejection fraction of 30 to 50 percent or less than 30 
percent.  


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for the 
service-connected heart disability have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, including 
§ 4.7 and Code 7000 (as in effect prior to and after January 
12, 1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
became law while this claim was pending.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 2001).  Further, 
implementing regulations have been published.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Except for 
amendments not applicable here, the provisions of the 
regulations merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  

The RO considered the case under VCAA, implementing 
regulations and VA guidance issued pursuant to that act and 
regulations.  The RO provided the veteran with the pertinent 
evidentiary development, which was subsequently codified by 
VCAA and implementing regulations.  In addition to performing 
the pertinent development required under VCAA, the RO 
notified the veteran of his right to submit evidence.  Thus, 
the Board finds VA has completed its duties under VCAA and 
implementing regulations.  Further, VA has completed the 
development of this case under all applicable law, 
regulations and VA procedural guidance.  See also 38 C.F.R. 
§ 3.103 (2001).  Therefore, it would not abridge the 
appellant's rights under VCAA and implementing regulations 
for the Board to proceed to review the appeal.  

Specifically, the veteran's application is complete.  The 
rating decision, statement of the case, supplemental 
statements of the case, Board Remand and a May 2001 letter 
from the RO notified the veteran and his representative of 
the evidence necessary to substantiate the claim, the 
evidence which had been received, and the evidence to be 
provided by the claimant.  Cf. Quartuccio v. Principi, 16 
Vet. App. 183, 187, 188 (2002).  

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits.  There is no reasonable possibility that further 
assistance would aid in substantiating the claim.  

VA has made reasonable efforts to obtain relevant records 
(including private records) which the veteran adequately 
identified and authorized VA to obtain.  All relevant Federal 
records have been obtained.  The service medical records are 
in the claims folder.  The veteran, in a February 2001 
statement reported that all treatment for his service-
connected disability was received at a VA Medical Center.  
The VA records have been obtained.  The veteran has been 
examined by VA and a medical opinion rendered.  

The veteran has not reported that any other pertinent 
evidence might be available.  See Epps v. Brown, 9 Vet. App. 
341, 344 (1996).  Notably, neither the appellant nor the 
representative has asserted that the case requires further 
development or action under VCAA or its implementing 
regulations.  

Background  The veteran's service medical records show that 
he was treated in April 1944 for rheumatic fever which 
affected his knees and right elbow, as well as valvular heart 
disease with mitral insufficiency.  He was ultimately 
discharged from service because of valvular heart disease, 
mitral insufficiency, manifested by systolic murmur at apex.  
It was determined that this disability incapacitated the 
veteran for military service because of inability to endure 
the rigors of military duties.  

Service connection, with a 10 percent evaluation was granted 
for the veteran's heart disorder by a November 1944 rating 
decision.  The rating was increased to 30 percent by an 
October 1950 rating decision.  The 30 percent evaluation is 
now protected by law.  38 U.S.C.A. § 110 (West 1991).  The 30 
percent rating for the veteran's heart disorder was 
subsequently confirmed and continued by several subsequent 
rating decisions, including decisions issued in April 1987 
and June 1989.  The veteran was informed of these decisions, 
and did not appeal.  

The Board has considered all the evidence of record.  
However, the most probative evidence of the degree of 
impairment consists of records generated in proximity to and 
since the claim on appeal.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

The veteran's current increased rating claim was received by 
the RO in October 1991.  The RO obtained VA medical records 
covering a period from October 1990 to February 1991, as well 
as the report of a VA medical examination in November 1991.  
Thereafter, the RO confirmed and continued the 30 percent 
disability rating in a December 1991 rating decision.  

VA medical treatment records for November and December 1991 
were received.  The veteran had another VA examination in 
December 1991.  Thereafter, in an April 1992 rating decision, 
the RO confirmed and continued the 30 percent disability 
rating for the veteran's rheumatic heart disease.  

Criteria  Service-connected disabilities are rated in 
accordance with a schedule of ratings which are based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2001).  

The veteran's rheumatic heart disease is evaluated pursuant 
to the criteria found at 38 C.F.R. § 4.104, Diagnostic Code 
7000.  During the pendency of this appeal, the criteria for 
evaluating cardiovascular disabilities were changed and the 
new regulations became effective on January 12, 1998.  See 62 
Fed. Reg. 65207 (1997).  

When a law or regulation changes after a claim has been filed 
or reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  Accordingly, the Board will consider whether the 
veteran is entitled to a disability rating in excess of 30 
percent for his rheumatic heart disease under both the old 
and new criteria.  

Prior to January 12, 1998, valvular heart disease was rated 
at 10 percent with identifiable valvular lesion, slight, if 
any dyspnea, the heart not enlarged; following established 
active rheumatic heart disease.  A 30 percent evaluation 
required from the termination of an established service 
episode of rheumatic fever, or its subsequent recurrence, 
with cardiac manifestations, during the episode or 
recurrence, for three years, or diastolic murmur with 
characteristic EKG manifestations or definitely enlarged 
heart.  A 60 percent evaluation was warranted when the heart 
was definitely enlarged; severe dyspnea on exertion, 
elevation of systolic blood pressure, or such arrhythmias as 
paroxysmal auricular fibrillation or flutter or paroxysmal 
tachycardia; more than light manual labor precluded.  A 100 
percent rating was warranted for an active rheumatic disease, 
and with ascertainable cardiac manifestations, for a period 
of 6 months.  Further, a 100 percent rating was also 
warranted for inactive rheumatic heart disease substantiated 
by clinical and roentgenogram confirmation of definite 
enlargement of the heart; dyspnea on slight exertion, rales, 
pretibial pitting at the end of the day, or other definite 
signs of beginning congestive failure; and preclusion of more 
than sedentary labor.  38 C.F.R. § 4.104, Diagnostic Code 
7000 (1997).  

Effective January 12, 1998, valvular heart disease is rated 
at 30 percent when a workload of greater than 5 METs but not 
greater than 7 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; evidence of cardiac hypertrophy or 
dilation on electrocardiogram, echocardiogram, or x-ray.  A 
rating of 60 percent requires more than one episode of acute 
congestive heart failure in the past year, or; workload of 
greater than 3 METs but not greater than 5 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent.  A 100 percent rating is warranted for chronic 
congestive heart failure, or; workload of 3 METs or less 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or; left ventricular dysfunction with an ejection fraction of 
less than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 
7000 (2001).  

When the criteria for evaluation of disabilities of the 
cardiovascular system were revised effective January 12, 
1998, supplementary information was published in the Federal 
Register which included the following:

We have revised the evaluation criteria for the 
major types of heart disease based on: the level 
of physical activity, expressed in METs; that 
leads to cardiac symptoms; whether there is heart 
failure; the extent of any left ventricular 
dysfunction; the presence of cardiac hypertrophy 
or dilatation; and the need for continuous 
medication.  We had proposed that valvular heart 
disease (DC 7000) be evaluated on the basis of 
the level of physical activity that produces 
symptoms-100 percent if "any," 60 percent if 
"ordinary," and 30 percent if "strenuous" 
activity produces symptoms.  We have revised 
those criteria to assign a 100-percent evaluation 
if a workload of three METs or less produces 
dyspnea, fatigue, angina, dizziness, or syncope.  
A workload of three METs represents such 
activities as level walking, driving, and very 
light calisthenics.  We have revised the criteria 
to assign a 60-percent evaluation if a workload 
of greater than three METs but not greater than 
five METs results in cardiac symptoms.  
Activities that fall into this range include 
walking two and a half miles per hour, social 
dancing, light carpentry, etc. We have revised 
the criteria to assign a 30-percent evaluation if 
a workload of greater than five METs but not 
greater than seven METs produces symptoms.  
Activities that fall into this range include slow 
stair climbing, gardening, shoveling light earth, 
skating, bicycling at a speed of nine to ten 
miles per hour, carpentry, and swimming (Fox, S. 
M. III, Naughton, J.P., Haskell, W.L.: Physical 
activity and the prevention of coronary heart 
disease. Ann. Clin. Res., 3:404, 1971 and 
Goldman, L. et al.: Comparative reproducibility 
and validity of systems for assessing 
cardiovascular functional class: Advantages of a 
new specific activity scale. Circulation 64:1227, 
1981).  METs are measured by means of a treadmill 
exercise test, which is the most widely used test 
for diagnosing coronary artery disease and for 
assessing the ability of the coronary circulation 
to deliver oxygen according to the metabolic 
needs of the myocardium (Cecil, 175 and Harrison, 
966).  

Administering a treadmill exercise test may not 
be feasible in some instances, however, because 
of a medical contraindication, such as unstable 
angina with pain at rest, advanced 
atrioventricular block, or uncontrolled 
hypertension.  We have, therefore, provided 
objective alternative evaluation criteria, such 
as cardiac hypertrophy or dilatation, decreased 
left ventricular ejection fraction, and 
congestive heart failure, for use in those cases.  
We have also indicated that when a treadmill test 
cannot be done for medical reasons, the 
examiner's estimation of the level of activity, 
expressed in METs and supported by examples of 
specific activities, such as slow stair climbing 
or shoveling snow that results in dyspnea, 
fatigue, angina, dizziness, or syncope, is 
acceptable. 

62 Fed. Reg. 65,207, 65,210-65,211 (Dec. 11, 1997); see also 
38 C.F.R. § 4.104.  

The revised regulations do not allow for their retroactive 
application prior to January 12, 1998.  Because the revised 
regulations expressly stated an effective date of January 12, 
1998, and contained no provision for retroactive 
applicability, it is evident that the Secretary intended to 
apply those regulations only as of the effective date.  See 
Allin v. Brown, 6 Vet. App. 207, 211 (1994).  The legal 
obligation of VA to apply January 12, 1998, as the effective 
date of the revised regulations prevents the application, 
prior to that effective date, of the liberalizing law rule 
stated in Karnas.  See 38 U.S.C.A. § 5110(g).  This effective 
date rule prevents the application of a later, liberalizing 
law to a claim prior to the effective date of the 
liberalizing law.  See DeSousa v. Gober, 10 Vet. App. 461, 
467 (1997); see also McCay v. Brown, 9 Vet. App. 183, 187 
(1996), aff'd, 106 F.3d 1577 (Fed. Cir. 1997).  Accordingly, 
for any date prior to January 12, 1998, the Board can not 
apply the revised rating criteria to this claim.  See also 
VAOPGCPREC 3-2000.


Analysis of Evidence  The Board has reviewed the record, 
including the evidence pertaining to the year before the 
claim for an increase was received.  See 38 U.S.C.A. 
§ 5110(b)(2) (West 1991).  Much of the record deals with the 
veteran's other disabilities.  This evidence is not relevant 
to the current claim and will not be discussed herein.  

As a lay witness, the veteran is competent to describe what 
he experiences.  See Gregory v. Brown, 8 Vet. App. 563 
(1996); Falzone v. Brown, 8 Vet. App. 398 (1995); see also 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R § 3.159(a)(2)).  While a lay person is 
certainly capable of providing evidence of symptomatology, he 
is generally not capable of opining on matters requiring 
medical knowledge, such as causation or aggravation.  Routen 
v. Brown, 10 Vet. App. 183, 186 (1995).  Where the question 
is medical, such as causation, the opinion of a medical 
professional with the requisite training and experience is 
required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
see also 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R § 3.159(a)(1)).  

In this case, the veteran has reported experiencing increased 
symptomatology.  During his May 1993 RO hearing, he testified 
of symptoms including chest pain 10 to 15 times per month, 
difficulty breathing with exertion, and dizziness.  In his 
December 1998 RO hearing, he gave sworn testimony of heart 
pains, dizziness, lightheadedness, joint pains and shortness 
of breath.  At his February 2000 Board hearing, he described 
angina chest pain 4 to 8 times monthly, relieved by 
nitroglycerine.  He also testified of being tired, having 
shortness of breath, dizziness, vertigo, and fluid in the 
legs.  The symptoms increased with physical activity.  There 
had been several recent episodes of passing out, including 
while working under a car, playing golf and doing yard work.  
He testified that his symptoms had increased in severity 
since he filed his claim for increase in 1991.  

It should be noted that while the veteran is competent to 
describe his experiences, he does not have the training and 
experience to diagnose them as manifestations of his service-
connected disability.  Thus, while his sworn testimony is 
evidence that he experienced some symptoms, it is not 
competent evidence that these symptoms were manifestations of 
his service-connected disability.  

That is critical in this case, because the evidence from the 
medical records, made by trained, competent medical 
professionals shows the veteran has other cardiovascular 
disease in addition to his service-connected rheumatic heart 
disease residuals.  Moreover, the medical professionals have 
linked the increased symptoms to the non-service-connected 
cardiovascular disorders.  The veteran has been examined by 
medical professionals.  The resultant medical reports do not 
support his claim but, rather, provide evidence that the 
symptoms on which the veteran bases his claim are due to non-
service-connected disability.  The symptoms of a non-service-
connected disability can not be compensated.  38 C.F.R. 
§ 4.14 (2001).  

In reviewing the records we find numerous outpatient records 
covering VA clinical treatment from October 1990 through 
January 2002.  These mention chest pain and other symptoms 
but do not link the veteran's service-connected rheumatic 
heart disease with any manifestations which would support a 
higher evaluation. 

The December 1991 VA examination included an 
electrocardiogram and an echocardiogram.  After reviewing the 
test results, in February 1992, the physician made the 
assessment of history of acute rheumatic fever, 1944, with no 
clinical evidence of valvular disease at the time of this 
examination.  Also diagnosed were essential hypertension, 
uncontrolled; and chest pain, somewhat suggestive, but 
atypical of angina pectoris without objective findings to 
confirm this diagnosis.  This medical diagnosis, based on 
examination and testing of the veteran, is highly probative 
evidence that the veteran has other cardiovascular 
disabilities which are symptomatic and that the service-
connected rheumatic heart residuals do not produce the 
manifestations required for a higher evaluation under the 
rating criteria.  The notation of essential hypertension as a 
separate disability, while stating that there was no clinical 
evidence of the service-connected valvular disease, is 
significant because elevation of systolic blood pressure is 
one of the old criteria for a 60 percent rating and there 
have been some elevated readings; however, the doctor is 
expressing the opinion that the hypertension is a separate 
disorder and not a manifestation of the service-connected 
disability.

The veteran had another VA heart examination in July 1993.  
Tests included electrocardiogram and echocardiogram.  The 
physician considered the test and examination results and 
reached the clinical impression that the veteran had 
essential hypertension, controlled at the time of 
examination, but with physical X-ray and electrocardiogram 
changes of left ventricular enlargement, which were not 
present on echocardiogram.  The reason for the disparity was 
not evident.  The doctor concluded that the veteran had some 
cardiomegaly consequent to his hypertension.  The physician 
went on to note that the veteran had acute rheumatic fever in 
1944, with a subsequent murmur which was not present at the 
time of the examination.  The aortic sclerosis seen could 
well be on the basis of old rheumatic fever with valvulitis, 
which was hemo-dynamically insignificant.  The doctor further 
commented that the veteran's described episodes of faintness 
without syncope were not specific enough to permit a 
definitive diagnosis, but were more suggestive of vasovagal 
effects than anything else.  The physician expressed the 
opinion that the episodes would be unrelated either to his 
prior rheumatic valvulitis or his hypertension.  This 
opinion, although by the same doctor who examined the veteran 
in December 1991, is further competent evidence that the 
veteran's current cardiovascular impairment, including blood 
pressure elevation, is due to non-service-connected 
disabilities and that the residuals of the service-connected 
disability have not advanced beyond the criteria for the 
current rating.  

In October 1996, the veteran had a consultation with J. 
Spencer Thompson, M.D., about the recurrence of prostate 
cancer.  The doctor reported the veteran's past medical 
history to include rheumatic heart disease in the 1940's with 
mild aortic stenosis on echocardiogram in 1992.  Examination 
disclosed a regular heart rate and rhythm, with a grade II 
systolic murmur heard at the right upper sternal border.  
This information does not approximate the criteria for a 
higher evaluation.  38 C.F.R. § 4.7 (2001).

The veteran was hospitalized at a VA medical center, in May 
1994, primarily for treatment of a bilateral carpal tunnel 
syndrome.  Physical examination showed heart sounds 1 and 2 
with a regular rate and rhythm.  On the third or fourth 
sound, there was an illicit diastolic murmur with the aortic 
valve reaching about 1-2/6.  Diagnoses included hypertension, 
hypercholesterolemia, possible thalassemia trait, and 
rheumatic fever in 1944 with rheumatic heart disease 
affecting the aortic valve.  Here, again, the findings and 
diagnoses do not approximate the criteria for a higher 
evaluation.  38 C.F.R. § 4.7 (2001).  

The veteran had VA hospitalization for other problems, in 
May, June and July 1996, hypertension and an past history of 
rheumatic fever with aortic stenosis were noted, without 
findings to rate the current extent of the disability.  

A different VA physician conducted the February 1998 
examination.  It was noted that the veteran had carcinoma, 
and had hypertension for 10 or more years.  About 7 months 
earlier, he noted chest discomfort on exertion.  Walking 
resulted in mild shortness of breath, relieved by stopping 
and resting.  On 4 occasions in the past 6 to 7 months, he 
had to take nitroglycerin to relieve discomfort.  Examination 
indicated the heart to be slightly enlarged to the left.  
There was a grade 1 to 2 systolic murmur audible at the 
aortic area and heard down towards the left sternal border.  
It was not well transmitted up into the carotids.  There were 
no continuous or diastolic murmurs heard.  The doctor 
commented that the veteran "very definitely" showed 
symptoms of angina with exertion and the angina was 
associated with mild shortness of breath, indicating very 
definite left ventricular dysfunction.  It was the doctor's 
opinion that a workload of more than 5 METs would result in 
rather marked symptoms of dyspnea, fatigue, and dizziness in 
the veteran.  The examiner noted that the veteran had 
findings of mild aortic stenosis and previous 
electrocardiograms had shown ST-T wave changes indicative of 
left ventricular hypertrophy.  The final impression was 
history of carcinoma of the prostate, arteriosclerotic heart 
disease manifested by angina, and hypertension, reasonably 
well controlled with medication.  Blood pressures between 
160-170 systolic and 80-84 diastolic were recorded.  This 
examination did not identify any manifestation of the 
service-connected rheumatic heart disease.  Rather, it linked 
the cardiovascular symptoms to the non-service-connected 
arteriosclerotic heart disease.  Elevated blood pressures 
were, in the physician's opinion, associated with the non-
service-connected hypertension, rather than manifestations of 
the service-connected disability.  The workload limitation of 
5 METS was diagnosed as a manifestation of the non-service-
connected arteriosclerotic heart disease.  Consequently, this 
examination doe not provide a basis for a higher rating for 
the service-connected disability under the old or new 
criteria.  

Another examiner did the February 2002 VA examination.  The 
claims folder was reviewed.  It was noted that the 
examination was for rheumatic fever residuals.  It was noted 
that the veteran had acute rheumatic fever in service, with a 
murmur at that time.  Clinical, examination and test results 
were reviewed.  The veteran's current complaints included 
chest pain and dizziness.  Examination disclosed normal heart 
sounds with a sinus rhythm.  There was a grade 2/6 soft, 
systolic ejection murmur heard at the lung base in aortic and 
pulmonic areas, slightly down the left sternal border and 
slightly radiating toward the neck.  An apical systolic 
murmur was not heard.  No definite systolic murmur could be 
heard, despite attempts in various positions.  There was no 
gallop.  There was no peripheral edema.  Peripheral pulses 
were full.  

The examiner provided the following impression:

There is a history of acute rheumatic fever.  A 
murmur has been heard intermittently, generally a 
systolic murmur, but at least on one occasion, an 
examiner heard a diastolic murmur.  An earlier 
echo[cardiogram] suggested some aortic valve cusp 
thickening with no significant stenosis, however; 
the latest echocardiogram suggested trivial 
aortic insufficiency and mild mitral 
regurgitation, but with good left ventricular 
function.  The veteran has allegations of various 
types of symptoms, including chest pains, 
dizziness, and vertigo.  The chest pains, at 
least in this situation with such mild findings 
on echocardiogram, would not likely be of 
rheumatic fever origin, nor would the defect seen 
on myocardial profusion scan, if it actually 
represents disease, represent disease due to 
rheumatic fever, but would be rather 
representative of coronary artery disease, 
unrelated to rheumatic fever.  It is very 
difficult to assess the veteran's exercise 
limitations as he reports them subjectively, as 
he can have symptoms even at rest or just bending 
over.

Further testing was done and, in March 2002, the physician 
reviewed the results.  The echocardiogram did not show any 
severe valvular disease, although what was seen must be 
attributed to rheumatic fever (mild mitral regurgitation, 
mild tricuspid regurgitation, a trace of aortic 
insufficiency, and mild aortic sclerosis).  The left 
ventricular contractility was normal.  The doctor expressed 
the opinion that none of these findings should produce 
symptoms.  The exercise tolerance test was normal except for 
post exercise tolerance.  The veteran only attained a heart 
rate of 86, 2 METs.  The physician noted that there was no 
discovered cardiac reason for the limits and concluded that 
they were not due to the rheumatic fever or its residuals.  

Conclusion  The veteran has cardiovascular symptoms which he 
feels are due to his service-connected rheumatic heart 
disease.  As a lay witness, he is competent to describe what 
he experiences.  However, he does not have the medical 
training or experience to diagnose these symptoms as 
manifestations of his service-connected disability.  That 
requires the opinion of a physician or other trained medical 
professionals.  During the course of the claim, the veteran 
has been repeatedly evaluated, by at least 3 doctors, and 
diagnostic testing was done.  All the doctors reviewed the 
record and test and examination results and agreed that the 
symptoms reported by the veteran are not due to the service-
connected disability.  

Looking to the criteria in effect when the veteran filed his 
claim, the medical reports provide a preponderance of 
evidence which establish that the service-connected 
disability does not exceed the criteria for a 30 percent 
rating of diastolic murmur with characteristic EKG 
manifestations or definitely enlarged heart.  The evidence 
does not approximate the old criteria for a 60 percent 
evaluation.  There is no enlargement beyond that contemplated 
for the 30 percent rating.  The service-connected disability 
does not result in severe dyspnea on exertion, elevation of 
systolic blood pressure, or such arrhythmias as paroxysmal 
auricular fibrillation or flutter or paroxysmal tachycardia.  
The service-connected disability does not preclude more than 
light manual labor.  

Turning to the current criteria, the medical evidence again 
provides a consistent preponderance of evidence against the 
claim.  The medical opinion is that the METs of 2 is not due 
to the service-connected disability.  The service-connected 
disability does not result in dyspnea, fatigue, angina, 
dizziness, or syncope, or; left ventricular dysfunction with 
an ejection fraction of 30 to 50 percent.  The service-
connected disability does not result in chronic congestive 
heart failure, dyspnea, fatigue, angina, dizziness, or 
syncope, or; left ventricular dysfunction with an ejection.  
The medical reports are the most probative evidence as to the 
extent of the veteran's disability and they establish by a 
preponderance of evidence that the service-connected 
disability does not result in manifestations which 
approximate the new criteria for a higher rating.  38 C.F.R. 
§ 4.7 (2001).  

Other Criteria and Extraschedular Rating  The potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations (2001) have been considered whether or 
not they were raised by the veteran as required by the 
holding of the United States Court of Veterans Appeals in 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1) (2001).  
The Board, as did the RO (see supplemental statement of the 
case dated in September 1998), finds that the evidence of 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. § 
3.321(b)(1) (2001).  In this regard, the Board finds that 
there has been no showing by the veteran that this service-
connected disability has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization beyond that contemplated by the rating 
schedule.  In the absence of such factors, the Board finds 
that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

A rating in excess of 30 percent for rheumatic heart disease 
is denied.  



		
	GARY L. GICK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

